898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alphonso MILLS, Plaintiff-Appellant,v.ADULT PAROLE AUTHORITY, Defendant-Appellee.
No. 89-3082.
United States Court of Appeals, Sixth Circuit.
March 15, 1990.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and AVERN COHN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Alphonso Mills (also known as Smith) is an Ohio inmate.  He filed a civil rights complaint under 42 U.S.C. Sec. 1983 against the Ohio Adult Parole Authority in which he sought release from confinement and monetary damages.  The district court later dismissed the complaint and denied an attempt to intervene by inmate Jerome Blair Freeman.  An appeal from the judgment was dismissed by this court for lack of jurisdiction.   Mills v. Adult Parole Authority, 849 F.2d 609 (6th Cir.1988) (table).


4
The appeal at bar centers around the denial of two motions filed in conjunction with the original civil rights action but not ruled upon until after an unsuccessful appeal.  One motion, filed by Mills, is styled as a "Motion for Dispositive Relief."    The second motion, filed by Freeman, is styled as a "Motion for Relief After Judgment."    The former motion was filed before the original appeal;  the latter motion was filed at the same time as the original appeal.  The district court later denied both motions, following a flurry of orders, motions, and notices of appeal.  The appeal at bar followed.  The parties have briefed the issues, Mills proceeding in his own behalf.


5
We are mindful that pro se litigants enjoy liberal construction of their pleadings.   Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam).  We have therefore reviewed the motions in question not for their procedural niceties, but for their substance.  In other words:  Does either of these motions raise a meritorious challenge to the district court's original dismissal of the complaint?


6
In neither motion is the district court's judgment of dismissal challenged in a legally persuasive fashion.  The district court's conclusion, that the complaint lacked merit under the eleventh amendment and Preiser v. Rodriguez, 411 U.S. 475 (1973), was sound.  Mills and Freeman may, if they so choose, seek habeas corpus relief under 28 U.S.C. Sec. 2254.


7
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation